Citation Nr: 0838233	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  97-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic back 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from June 10, 1974, to July 
12, 1974.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi (hereinafter, RO).  

The Board, in an August 2002 decision, found that new and 
material evidence to reopen the veteran's claim for service 
connection for a back disability had not been received.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In an 
October 2005 decision, the Court vacated the August 2002 
Board decision, and remanded the case to the Board, finding 
that the Board's actions and analysis had "performed a de 
facto reopening" of the veteran's claim for service 
connection for a back disability.  In July 2006, the Board 
implemented this determination of the Court, and remanded the 
claim on the merits for further development.  

In December 2007, the Board remanded the claim for further 
development.  The case has since returned to the Board for 
appellate review.  


FINDING OF FACT

The veteran did not exhibit chronic back disability during 
active duty, and a clear preponderance of the evidence is 
against a finding that current back disability is related to 
active duty.


CONCLUSION OF LAW

A chronic back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because the VCAA was enacted in November 2000, subsequent to 
the initial unfavorable decision that is the subject of this 
appeal, it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

Under circumstances where the duty to notify was not 
satisfied prior to the initial unfavorable decision on the 
claim by the AOJ, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of an August 
2006 letter sent to the veteran that fully addressed all 
notice elements.  That letter informed the veteran of what 
evidence was required to substantiate the service connection 
claim for a back disability, and of the veteran's and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
supplemental statements of the case issued in May 2007, 
February 2008, and March 2008, after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains VA and 
private medical evidence, hearing transcripts, newspaper 
articles, and the veteran's contentions.  The appellant was 
afforded a VA medical examination in conjunction with his 
claim.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Service treatment records show that the May 1974 enlistment 
examination revealed no complaint or finding concerning a 
back disability.  Clinical evaluation of the veteran's spine 
was normal.  On June 18, 1974, he was seen at the dispensary 
for complaints of back pain.  He reported that he had injured 
his spine approximately six years ago and had received 
medical treatment at that time.  He denied any current injury 
to his spine and explained that his back had started to hurt 
that morning.  Physical examination showed he had pain in the 
lumbar area and a slight decrease in his range of motion.

The veteran was seen with similar complaints on June 21, 
1974.  Examination showed pain at the L4-L5 level, full range 
of motion, no spasm, negative straight leg raising test, no 
motor or sensory deficit, and normal deep tendon reflexes.  
The impression was mechanical back pain.  On June 24, 1974, 
it was noted that he was unable to train due to back pain.  
He was placed on a 14-day profile due to mechanical low back 
pain.  On June 27, 1974, he stated that his back pain still 
persisted.

On June 28, 1974, he reported that he had originally injured 
his back in approximately 1968 or 1969, when he was lifting a 
heavy object at work and was treated with medication and 
injections.  He said he had not received any subsequent back 
treatment until service.  He reported that at the time of his 
service enlistment, the pain was at a low level and he was 
rather used to it.  Soon after beginning basic training, it 
was aggravated and caused severe spasm and an inability to 
perform any duties.  An examination showed marked paralumbar 
spasm, forward bending was to 80 degrees, limited side 
bending, straight leg raising to 90 degrees, and a normal 
neurological examination.  X -rays showed unilateral 
spondylolysis at L5.  There was no spondylolisthesis.  The 
diagnosis was unilateral spondylolysis of the L5 with 
secondary intractable paraspinal spasm.

In July 1974, a Medical Board determined that the unilateral 
spondylolysis of the L5 with secondary intractable paraspinal 
spasm existed prior to his active military duty and had not 
been aggravated by such service.  The Medical Board 
recommended that the veteran be separated from service 
because he did not meet the standards for enlistment.

At an August 1975 private treatment session with Dr. M.M.R, 
the veteran reported that he had sustained a lifting injury 
to his low back seven years earlier and experienced acute low 
back pain for approximately one hour.  Since then he had had 
frequent occurrences of low back discomfort.  Low back strain 
was diagnosed.  Also received were copies of medical records 
reflecting intermittent treatment for low back pain from 1982 
to 1988.  

The veteran was treated in February 1979 by a private 
physician for mid and low back pain, and stiffness.  He 
reported that he was involved in a motor vehicle accident 
earlier that month.  X-rays showed scoliosis of the thoracic 
spine and lumbar spine.  The diagnosis was thoracolumbar 
sprain with associated myofascitis and lumbar plexus 
neuritis.

The veteran continued to receive intermittent treatment at VA 
and private facilities for back complaints.  A September 1980 
private medical report shows that the veteran reported that 
he injured his back in 1970 and after receiving treatment the 
pain subsided after three or four weeks.  During military 
training in 1974, his back became painful and he received a 
medical discharge.  X-rays taken in August 1980 were normal.  
In a February 1981 statement, Dr. Simon M. Rosen explained 
that the veteran was ill with hypertension, anxiety, and a 
low back pain syndrome and that working was difficult for 
him.

In a June 1981 letter, a private physician, Dr. C. explained 
that April 1981 x-rays of the veteran's lumbar spine showed 
no evidence of spondylolisthesis or spondylolysis and were, 
in fact, normal.  The doctor expressed his opinion that the 
veteran did not have any pre-existing congenital anomaly in 
his lower back as the cause of his low back pain and that his 
low back pain appeared to originate from his service-
connected injury.

At a June 1981 hearing at the RO, the veteran testified that 
he first began to experience low back pain after falling from 
bleachers and from using exercise equipment on two separate 
occasions during service.  He testified that the only pre-
service back treatment he received occurred in 1968 or 1969 
when he was treated for a pulled back muscle after lifting.  
Also received in 1981 were statements from several of the 
veteran's acquaintances who said that he had no trouble with 
his back until he entered active duty.

On September 1981 VA orthopedic examination, the veteran 
reported that he developed low back pain after a fall in 
basic training and stated that he had been receiving 
treatment for his low back pain since April 1981.  X-rays of 
the lumbosacral spine were normal, and the examiner diagnosed 
low back pain of uncertain etiology.

In a January 1982 statement, Dr. M. explained that the 
veteran was disabled due to hypertension, spinal arthritis, 
and hematuria.  At a February 1982 private examination, the 
veteran gave a history of having injured his back several 
years ago during a fall.  The physical examination did not 
include an evaluation of the spine.  The examining physician 
diagnosed, in pertinent part, low back syndrome.

In an August 1982 letter, Dr. M. explained that the veteran 
was totally disabled due to hypertension and hypertensive 
heart disease.  Dr. M. noted that the veteran had a bad back 
from a fall sustained in the Armed Forces in 1974.  



At an October 1987 hearing at the RO, the veteran testified 
that before entering active duty he had only pulled a back 
muscle and that he had no back problems upon his entry into 
active service.  He testified that he injured his back during 
basic training when he fell off bleachers.  An acquaintance 
of the veteran also testified.

A VA medical examination was conducted in March 2002.  At 
that time the examiner stated that he did not have the 
veteran's claims file, but noted the veteran gave a history 
of back injury in service.  The impression was that the 
veteran had probable degenerative disc disease, L4-5.  The 
examiner further commented that it was more likely than not 
that veteran's disc protrusion and degenerative disc disease 
were related to his age, rather than the soft tissue injury 
he reported that he sustained in service.  The doctor noted 
that the veteran denied that any pre-existing back injury 
prior to his period of active military duty.  

In an addendum dated later in March 2002, the VA examiner 
reported that he had since had a chance to review the 
veteran's claims files including his service medical records.  
The VA examiner stated that the previously reported history 
of no back pain or injury prior to service was not consistent 
with the service medical records.  The VA examiner stated 
that the veteran's back problems had existed for 6 years 
prior to service and the veteran was not in service long 
enough to have had any chronic increase in the severity 
beyond the natural progression of the of the pre-existing 
back condition.  The VA examining physician concluded that he 
did not believe that the veteran's degenerative disc disease 
was related to his short tour of duty in the military.

III.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Analysis

Medical evidence of record confirms a current back 
disability, thereby satisfying the first element of the 
service connection claim.  There is evidence of degenerative 
disc disease of the lumbar spine.

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must 
determine whether the veteran exhibited back disability in 
service.  In this regard, the record shows that eight days 
after induction into service, the veteran sought treatment 
for back pain, and reported that he had injured his back six 
years prior.  Ten days later, on June 28, 1974, he again 
reported that he had originally injured his back in 
approximately 1968 or 1969, when he was lifting a heavy 
object at work and was treated with medication and 
injections.  Significantly, the veteran was ultimately 
diagnosed during service with spondylolysis of L-5 with 
secondary intractable paralumbar spasm, a condition found by 
a Medical Board, in July 1974, to have existed prior to 
service.  

A VA examiner in March 2002 had an opportunity to examine the 
veteran and review the claims folder and ultimately 
determined that the veteran had probable degenerative disc 
disease that was unrelated to any soft tissue injury incurred 
in service.  Dr. C. in June 1981, determined that the veteran 
did not have a "preexisting congenital anomaly" in the 
lower back and that his low back pain was related to injury 
in service.  There is no indication in the record that Dr. 
Coles reviewed the veteran's claims folder, particularly his 
service treatment records; rather, Dr. Coles only indicates 
that he reviewed a 1981 x-ray report.  Dr. M. indicated that 
the veteran had a "bad back" from a fall in the military

While the Medical Board report found that the veteran had 
spondylosis of the spine and muscle spasm that pre-existed 
service, spondylosis has not been found on post service 
examinations of the veteran.  Dr. M. indicated that the 
veteran had a "bad back" related to service but did not 
specify what disability was related to active duty.  Further, 
Dr. M's conclusions are partly based on the veteran's 
unsubstantiated history.  Thus, the probative value of Dr. 
M's opinions is significantly lessened to the extent it is 
based on an inaccurate factual premise.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  While the Board may not ignore a 
medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).

Dr. C. indicated that the veteran had low back pain related 
to service, but pain is not analogous to disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(the claimant was seeking service connection for a neck 
disability and an increased rating for a low back disability.  
On the issue of service connection, the Court held that pain 
alone without a diagnosed or identifiable underlying malady 
or condition did not constitute a disability for which 
service connection may be granted.  Subsequently, the Federal 
Circuit dismissed the issue of service connection stating it 
was precluded from reviewing the factual determinations of 
the Board or the Court.)  The only current back disability 
identified is degenerative disc disease and this was first 
shown years after active duty.  The March 2002 VA examiner 
has unequivocally stated that degenerative disc disease is 
not related to service, including the claimed low back injury 
incurred therein.  The examiner opined that the veteran's 
disc protrusion and disc disease are more related to the 
veteran's age, as opposed to the 1974 soft tissue injury.

Where the question presented is one of medical causation or 
aggravation, lay statements alone are not sufficient to 
establish, competent (medical) evidence is necessary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, the 
veteran's assertions have been considered.  The veteran is 
competent to report his symptomatology, but is not competent 
to provide opinions as to aggravation or medical causation.  

Although recognizing the complaints of back pain during basic 
training, the Board finds that the competent medical evidence 
of record does not demonstrate that current chronic back 
disability is related to that low back pain or any other 
incident in service.  Given the lack of evidence showing that 
current chronic back disability is related to active duty, 
there is no basis for a grant of compensation.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against his claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  Thus, the 
service connection claim for a back disability must be 
denied.


ORDER

The appeal is denied



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


